JUDGMENT ON REHEARING
We have carefully considered the content of Sehwegmann’s application for a rehearing.
Initially, we note that there is no proffered testimony of Eva Perrilloux in the record regarding her alleged inspection of the isle Edward McHale fell in. On this issue, she did not testify and was therefore not cross-examined as required by C.C.P. art. 1636(B).
An attorney’s statement about what Ms. Perrilloux would say does not meet the requirements of Art. 1636 unless followed up by either testimony “during a recess” or by subsequent deposition.
In any event, Ms. Perrilloux’s testimony, if allowed, would not have changed the outcome in McHale’s favor.
*329The judgment previously rendered in this ease is hereby entered with one amendment: The motion for sanctions is denied.